DETAILED ACTION
1	This action is responsive to the amendment filed on January 07, 2021.
2	The cancellation of claims 4, 9-10 and 14 is acknowledged. Pending claims are 1-3, 5-8, 11-13 and 15-23.
3	The rejection of the claims under 112 second paragraph and under 102(a)1 are withdrawn because of the applicant’s amendment.
4	Claims 1-3, 5-8, 11-13 and 15-23 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (WO 2007/127065 A2) teaches a method of polymerizing monomers directly on fibers of hair wherein the polymerization (emitting a polymer curative energy) may be initiated by heat or light (see pages 2-3, paragraphs, 0004-0007 and page 127, paragraph, 00184) wherein the polymerization produced a based hair dye composition due to the presence of the dye thereby resulting in a color treatment (see page 131, paragraph, 00189) and wherein the hair is exposed to the appropriate light for about 10 second to about 1 minute during the polymerization process  (see page 4, paragraph, 0008) and wherein the light source include fiber optics devices (see page 126, paragraph, 00184) and wherein the initiated light is a UV light lamp applied to the hair for about 20 seconds to about 40 seconds (see pages 4-5, paragraph, 0008 and page 127, paragraph, 00184). However, the prior art of record (WO’ 065 A2) does not teach or disclose emitting from a hair device a polymer curative light that comprises performing multiple passes of the hair device to direct the polymer ultraviolet curative light on the polymer based hair dye over sections of the hair at a time. The closest prior art of record (WO’ 065 A2) also does not teach a curing comprises projecting ultraviolet light from a hair device that 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EISA B ELHILO/Primary Examiner, Art Unit 1761